Citation Nr: 0708597	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.  

2.  Entitlement to secondary service connection for a low 
back disorder.  

3.  Entitlement to secondary service connection for a 
gastrointestinal disorder.  

4.  Entitlement to service connection for a sebaceous cyst of 
the neck.  

5.  Entitlement to secondary service connection for 
hypertension.  

6.  Entitlement to an increased evaluation for right 
patellofemoral syndrome, manifested by recurrent subluxation 
and lateral instability, in excess of 10 percent prior to 
August 5, 1999.  

7.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.  

8.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  


9.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March to July 1983.  
This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
increased evaluation in excess of 10 percent for right knee 
patellofemoral syndrome.  The Board, in a January 1999 
decision, denied the veteran's claim.  The veteran appealed 
the case to the United States Court of Appeals for Veterans 
Claims (Court).  In granting an August 1999 Joint Motion for 
Remand, the Court vacated the Board's decision and remanded 
the case for further consideration.  In February 2000, the 
Board remanded the case to the RO for further development.  

While the case was in remand status, in a May 2000 rating 
decision, the RO denied service connection for a right 
thumb/right hand disability, denied service connection for a 
left knee disability as secondary to the veteran's service-
connected right knee disability, and granted a 30 percent 
evaluation for right patellofemoral syndrome, manifested by 
recurrent subluxation and lateral instability, with 
degenerative changes effective from August 5, 1999.  The RO 
noted that as the 30 percent evaluation for the right knee 
was the maximum evaluation available for this disability, 
this was determined to be a grant of the issue on appeal and 
it was removed from appellate status.  The veteran appealed 
the denials of service connection and argued that he was 
entitled to a higher evaluation for the right knee disability 
prior to August 5, 1999.  

In a decision issued in May 2002, the Board denied the 
appellant's claims for service connection for the right hand 
and the left knee secondary to the right knee, as well as the 
appellant's claim for an evaluation in excess of 10 percent 
for the right knee instability prior to August 5, 1999.  
However, the Board did grant a separate evaluation of 10 
percent for right knee arthritis.  The appellant appealed the 
denials to the Court.  

In its May 2000 rating decision, the RO also denied the 
appellant's claim of entitlement to service connection for a 
right thumb disability.  In that rating, the RO indicated 
that service connection for a right thumb disability had 
previously been denied in a December 1992 rating decision.  
The appellant also appealed that part of the rating decision 
and the Board, in the aforementioned May 2002 decision, 
reopened the appellant's right thumb service connection 
claim.  The Board thereafter undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002).  

In April 2003, the parties filed a Joint Motion for Partial 
Remand and requested a stay of proceedings pending a ruling 
on the Joint Motion.  The basis for the Motion for Remand was 
that the Court's holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002), required a return of the case to the Board 
because the issue of whether the newly enacted statutory 
requirements relating to the duty to assist were satisfied in 
this case had not been adequately addressed by the Board.  
The Joint Motion also indicated that the appellant's right 
hand and right thumb service connection claims were 
"inextricably intertwined" and therefore could not be 
separated.  An Order of the Court, dated in April 2003, 
granted the Joint Motion and vacated the Board's decision.  
The direct and secondary service connection issues on appeal, 
as well as the increased rating for the right knee issue, 
were remanded by the Court pursuant to the provisions of 38 
U.S.C.A. § 7252.  


In July 2003, the Board remanded the claim to the RO for 
further development.  While the case was in remand status, 
the RO granted service connection for a left knee disorder in 
September 2004, and for a nail deformity and limitation of 
motion of the right thumb in March 2004.  In March 2005, the 
veteran disagreed with the 10 percent rating assigned for the 
left knee disorder.  The RO also denied service connection 
for a low back disorder, secondary service connection for a 
gastrointestinal disorder, service connection for a sebaceous 
cyst of the neck and secondary service connection for 
hypertension.  The RO additionally denied entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only and entitlement to a total disability rating based on 
unemployability due to service-connected disability.  The 
case has been returned to the Board and is ready for further 
review.

The issues of entitlement to secondary service connection for 
hypertension, entitlement to an initial evaluation in excess 
of 10 percent for a left knee disability and entitlement to a 
TDIU are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


FINDINGS OF FACT

1.  A right hand disorder is not noted during the veteran's 
service.  

2.  Claimed residuals of a right hand disorder are not 
related to service.  

3.  A low back disorder is not related to service-connected 
disability.  

4.  A gastrointestinal disorder is not related to service 
connected disability.  

5.  A cyst as the result of an insect bite is not noted 
during service.  

6.  A cyst of the neck was removed in October 2000, and no 
current manifestations concerning a cyst of the neck have 
been documented or related to service.  


7.  The veteran's claim for an increased evaluation for his 
right knee disorder was received on March 14, 1995. 

8.  An increase in disability, to 30 percent, did not occur 
within a year before March 14, 1995.

9.  A factually ascertainable increase in right knee 
disability not shown before August 5, 1999. 

10.  Prior to August 5, 1999, right knee patellofemoral 
syndrome was manifested by subjective complaints of pain, 
painful weight bearing, and instability, and objective 
evidence of swelling, pain over the medial joint line and 
mild laxity of the medial collateral ligament, productive of 
not more than slight subluxation or instability.

11.  The veteran has not asserted that he is blind or that 
his visual acuity in both eyes is permanently impaired or 
5/200 or less as a result of service-connected disability.  
The veteran does not have ankylosis of one or both knees or 
one or both hips, or loss of use of either hand or either 
foot as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the right hand were not 
incurred or aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  

2.  A low back disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A § 5103 
(West 2002); 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

3.  A gastrointestinal disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A 
§ 5103 (West 2002); 38 C.F.R. § 3.310(a) (2006); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  


4.  A sebaceous cyst of the neck was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  

5.  Prior to August 5, 1999, the criteria for an evaluation 
in excess of 10 percent for the veteran's patellofemoral 
syndrome of the right knee with instability were not met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2001; 38 
C.F.R. §§ 3.400, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2001).  

6.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  

A Right Hand Disorder Secondary to Cold Injury

The veteran is claiming service connection for right hand 
disorder due to residuals of a cold injury/frostbite.  The 
veteran contends that during service, he was ordered to place 
his right hand in the snow for approximately 20 minutes and 
that this resulted in frostbite.  

Service medical records do not show that during service the 
veteran suffered from a frostbite or cold injury to the right 
hand.  Further, the record does not confirm that he currently 
has a right hand disorder due to exposure to cold.  

The record shows that the veteran first complained of right 
hand pain in a September 1996 private medical report, when it 
was noted that the veteran complained of right hand pain, and 
reported a history of prolonged cold exposure of the right 
hand in snow while qualifying for M-16s in service.  The 
impression included history of frostbite injury to the right 
hand with difficulty functioning.  An October 1996 private 
nerve conduction/EMG study of the upper extremities revealed 
nerve conduction studies within normal limits and mild 
abnormalities consistent with C8 radiculopathy.  In January 
1997 there is a showing of complaints of diminished 
sensibility on the right hand of the middle and little 
fingers.  There was no diagnosis of a right hand disorder due 
to a cold injury in service.


At a March 2000 VA cold injury protocol examination, all 
fingers (excluding the right thumb) of the right hand were 
normal and range of motion of the right wrist was normal.  
The skin color of the right hand was normal, there was no 
edema, and temperature of the right hand was the same as the 
left.  There was no atrophy or abnormality of sweating.  On 
neurological evaluation the examiner noted that the 
sensitivity to pinprick was unreliable because the answers 
did not fit any anatomical pattern of the nerve pathways.  On 
diagnoses, the examiner stated that the veteran's history of 
cold injury was difficult to verify and it was very difficult 
to be confident that the veteran had any current evidence of 
cold sensitivity; and there was no evidence of Raynaud 
phenomenon or arthritis in the fingers or wrist.

Also, the VA outpatient treatment records dated beginning in 
2001 and continuing into 2006, as well as VA hand examination 
in February 2003, and private records dated from 2002, into 
2004, show no diagnosis of a right hand disorder.  

While a private examiner, in 1996, diagnosed history of 
frostbite injury to the right hand with difficulty 
functioning, there is nothing to indicate that the private 
examiner had reviewed the veteran's service medical records.  
The private physician's opinion purports to relate the 
veteran's right hand disorder to a cold injury suffered in 
service based only on a history provided by the veteran.  A 
physician's opinion regarding the etiology of a disorder can 
be no better than the facts alleged by the veteran.  See 
Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  On the other hand, the  March 
2000 VA cold injury protocol examination report shows that 
that examiner's opinions were based on review of service 
medical records, an orthopedic examination including physical 
and X-ray examination as well as testing the veteran's right 
hand by immersing it in cold ice water.  

The Board finds that the March 2000 VA medical opinion is 
more persuasive on the issue of whether the claimed right 
hand disability is related to a cold injury in service as it 
was a specialty examination to determine residuals of cold 
injuries, and included a review of the veteran's records.  
The VA examiner opined that the veteran's history of cold 
injury was difficult to verify and it was very difficult to 
be confident that the veteran had any current evidence of 
cold sensitivity.  The examiner further stated that there was 
no evidence of Raynaud phenomenon in the right hand.  The 
Board finds that the VA examination opinion is consistent 
with the remainder of the clinical evidence of record, which 
is devoid of any evidence of a pertinent nexus with respect 
to the right hand disorder as a frostbite residual.

Absent a showing of inservice findings or a current disorder 
which could be related to service, the claim must fail.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998). 

A Low Back Disorder

It is the veteran's contention that he has a current low back 
disorder which is secondary to his service-connected knee 
disability.  However, the evidence does not support such a 
finding.  Initially the Board notes that the evidence shows 
that the veteran has been found to have low back tenderness 
and muscle spasm with diagnoses of back pain.  (See, VA 
record of September 2002, and private record of September 
2003).  In addition, the record shows that the veteran was 
noted to have slight limitation of motion of the lumbar spine 
and was diagnosed with low back pain, both muscular and 
degenerative, on VA examination in June 2004.  A private MRI 
of the lumbar spine dated in October 2004, confirms that the 
veteran has degenerative changes of the lumbar spine, as well 
as moderate bilateral foraminal stenosis at the L4-5.  Thus a 
current low back disorder has been confirmed.  In order for 
the claim to prevail then, the evidence must show a 
relationship between the service-connected knee disorder and 
the low back disorder. 

A VA examiner opined in June 2004, after reviewing the claims 
file and examining the veteran, that the diagnosis of low 
back pain would not be affected by the service-connected knee 
problem.  It was noted that any connection would be purely 
speculative.  While a private examiner noted in an October 
2004 statement that the veteran has knee problems that 
affected his lumbar spine, the Board notes that this opinion 
was offered without a report of examining the veteran or 
reference to any clinical records pertaining to the veteran.  
This statement has little probative value since it was based 
on a history provided by the veteran.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In addition, the examiner offers 
no basis for his finding other than lay history.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board finds the VA 
opinion to be more probative and therefore service connection 
is not warranted.  Based on the above, the Board finds that 
the claim must fail.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

A Gastrointestinal Disorder 

The veteran contends that he has a gastrointestinal disorder 
due to medication he takes for pain due to his service-
connected knee disorder.  A March 2004 VA ECD study showed a 
small hiatal hernia, mild non-erosive gastritis and mild 
distal esophagitis.  The June 2004 VA examination report 
confirms that the veteran has a long history of taking many 
nonsteriod medications over the years for his degenerative 
arthritis of the knees, and that he has a long history of 
GERD.  The examiner found that the veteran had GERD without 
evidence of ulcers.  Thus the existence of a current 
disability is confirmed as well as the taking of medication 
for arthritis of the knees.  However the examiner also opined 
that the veteran's diagnosed gastroesphoageal reflux disease 
was not related to his nonsteroids use for his knees.  It was 
pointed out that typically, nonsteriods cause ulcers and that 
there was no evidence of ulcers being treated or diagnosed 
for the veteran.  This opinion, with rationale, was offered 
after reviewing the claims file and examining the veteran, 
and stands uncontradicted in the record.  Absent a showing of 
a medical nexus between the medications taken for pain from 
the service-connected knee condition, the claim must fail.  
See Black v. Brown, 10 Vet. App. 279 (1997).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.  App. 124, 127 (1998).

A Sebaceous Cyst of the Neck 

The veteran contends that during service he received an 
insect bite on the back of his neck.  He states that the bite 
continued to itch for six months and that a friend then 
burned the bite with a cigarette and permitted it to drain.  
He reports that in December 2000, a private examiner removed 
a cyst from his neck and that this left a scar.  He states 
that this as well as itching and eruptions are residuals of 
the bite he received in service. 

The service records contain no reference to an insect bite on 
the neck or to a cyst of the neck.  Private medical records 
confirm that in October 2000, the veteran was seen for a 
large sebaceous cyst that he wanted removed.  He was referred 
to a dermatologist for the procedure, and in December 2000, 
the cyst was removed.  A pathology report noted that the 
diagnosis was epidermal inclusion cyst.  

The service medical records do not refer to treatment for an 
insect bite or cyst of the neck.  The cyst is not shown 
thereafter until 2000.  The record also does not contain any 
medical evidence relating any current residuals of a cyst due 
to an insect bite or the veteran's military service.  An 
April 2003 CT of the neck showed submental nodes with no 
other evidence of gross adenopathy.  There is no medical 
evidence in the file showing current disability related to 
the claimed insect bite or the cyst.  Since all of the 
necessary criteria for service connection have not been met, 
the claim must be denied.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Increased Evaluation and Earlier Effective Date for Increased 
Evaluation

The appeal for an increase in the evaluation of the right 
patellofemoral syndrome manifested by recurrent subluxation 
and lateral instability arises from an August 1996 rating 
decision that denied an evaluation higher than 10 percent for 
this disability.  A notice of disagreement (NOD) was filed in 
September 1996.  A statement of the case (SOC) was issued in 
October 1996, and the appeal was filed in July 1997.  The RO 
granted a 30 percent rating for this disability, effective 
from August 5, 1999, in a May 2000 rating decision.  The 
evaluation of this disability remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Nonetheless, the Joint Motion granted by the Court in April 
2003 states: 

The procedural history of this claim shows that it 
was raised in the context of disagreement with the 
effective date of August 5, 1999 for the 30 percent 
rating awarded in May 2000.  However, the BVA in 
the instant decision analyzed Appellant's claim in 
the context of an increased rating claim.  Thus, 
the issue of the effective date of Appellant's 
increased rating and the application of the correct 
effective date was not properly considered in the 
BVA decision.  Accordingly, the BVA should address 
this matter in its appropriate context upon remand.  
(citations to record on appeal omitted)

The Board will, therefore, address this issue as one 
involving a claim for an earlier effective date for increase 
arising from the May 2000 rating decision, rather than as 
involving a claim for increase arising from the appeal from 
the August 1996 rating decision.

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002). See 38 C.F.R. § 
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125 (1997).  
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2006).

Here, service connection was initially granted for a right 
knee disorder in November 1993, and a ten percent evaluation 
was assigned under DC 5257.  Thereafter, there is no 
correspondence from the veteran in the file until March 14, 
1995, when he requested an increased evaluation for his right 
knee.  Thus this is the date of the claim for his increased 
evaluation.  

An effective dated prior to that time could be assigned if an 
increase in disability is factually ascertainable within one 
year prior.  Within that time frame there is evidence of VA 
outpatient treatment in October 1994 where the veteran 
complained of right knee stiffness, pain and swelling.  
Examination showed the knee to be stable and without 
effusion.  The evidence one year prior to the date of the 
claim does not show that an increase in disability occurred 
during that time. 

The Board must next consider the earliest date after the date 
of claim that an increase in disability is shown.  To assign 
a rating beyond 10 percent, the evidence must show moderate 
instability or subluxation.  38 C.F.R.  Part 4. DC 5257 
(1995).  A March 1998 VA orthopedic examination showed the 
collateral ligaments to appear stable.  Some evaluations 
revealed slight instability, mild varus valgus wobble, medial 
joint line tenderness, limitation of flexion to 115 degrees, 
and positive crepitus in the right knee.  (See, VA records 
dated March 1995 to July 1996, August 1996 VA examination 
report, private records dated in September and November 1996 
and in August 1999).  Although the VA examiner noted that the 
veteran experienced increased fatigability and weakness in 
the right knee and loss of function due to pain in March 
1998, the objective findings did not reflect more than slight 
instability or subluxation during this time period.  Thus, 
the Board finds that the preponderance of the evidence does 
not support an evaluation in excess of 10 percent under 
Diagnostic Code 5257, slight disability of the right knee, 
prior to August 5, 1999, when on private examination, motion 
of the right knee was to 115 degrees, with crepitus and 
tenderness.  X-rays showed patellofemoral arthrosis.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's post-operative right knee disability has been 
assigned a separate evaluation of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 
(2001); See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Joint 
Motion granted by the Court in April 2003, however, 
specifically states that the grant of the separate rating for 
arthritis is not at issue in this appeal.

The Board has examined all other diagnostic codes pertinent 
to the knee.  Flexion was not shown to be limited to 30 
degrees and extension was not limited to 15 degrees, and thus 
a rating beyond 10 percent is not for consideration under 
DC's 5260, or 5261, respectively.  Further, there was no 
evidence of ankylosis of the right knee; consequently, 
Diagnostic Code 5256 is not for application.  See, e.g. VA 
examination of August 1996, and in March 1998).  Review of 
the medical evidence of record indicates that Diagnostic Code 
5259 is not for application because the veteran has not 
undergone removal of the semilunar cartilage.  As there is no 
objective clinical evidence of dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion of the 
joint, Diagnostic Code 5258 is not for application.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  As there is 
no impairment of the tibia or fibula, Diagnostic Code 5262 is 
also not applicable. Although the VA examination in March 
1998 noted 5 degrees of recurvatum, there is no diagnosis of 
genu recurvatum of record.  Thus, an evaluation under 
Diagnostic Code 5263, genu recurvatum, is not applicable.  

Further a separate rating for scars is not supported by the 
record.  Esteban v. Brown, 6 Vet. App. 259 (1994).  On VA 
examinations in August 1996 and in Mar4ch 1998, the right 
knee scar was noted to be well-healed, and thus a separate 
rating under DC 7804 is not warranted.  38 C.F.R. Part 4, DC 
7804 (1999).  

The Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). The Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. 
App. 321 (1993).  However, the evidence reflects that the 
assigned 10 percent evaluation adequately compensated the 
veteran for any functional impairment due to his right knee.  
On VA examination in March 1998, the examiner stated that 
there was some weakened and painful motion, and as noted 
above, he has been assigned a separate 10 percent evaluation 
for pain on use and functional impairment under  38 C.F.R. 
§ 4.71a, DC 5010-5003 (2001).  

Under 38 C.F.R. § 3.400(o)(1), if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred is the proper effective date.  In 
this case an increase in disability is not shown prior to 
August 5, 1999.  The Board finds that the criteria for an 
effective date prior to August 5, 1999 for the assignment of 
a 30 percent evaluation for the veteran's right knee disorder 
have not been met, and the claim must be denied.  

Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2006).  

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.808(b)(1)(iv) (2005).  See also 38 C.F.R. § 3.350(b) 
(2006).

The evidence does not show that the veteran demonstrates 
permanent loss of use of both hands and both feet due to 
service connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  

The veteran has not contended that he has vision impairment 
that would be a basis for this claim. It is noted that the 
veteran has argued that he has serious problems with mobility 
due to his right knee, left knee, and right thumb, which are 
service-connected.  However, this does not support a finding 
that he has loss of use of both hands or of both feet.  While 
he has argued that a private examiner issued him an 
application for a disabled person parking permit, this 
likewise does not meet the criteria for this benefit.  
Further, the evidence does not demonstrate that the veteran 
has ankylosis of at least one knee or one hip due to a 
service-connected disability.  In the absence of a qualifying 
service-connected disability which is a threshold 
requirement, the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2003 letter informed the veteran 
concerning the issues of service connection for his right 
hand, and left knee and the increased rating beyond 10 
percent for his right knee disorder prior to August 5, 1999, 
and met the requirements of Quartuccio, although it was after 
the initial rating actions for these claims.  A December 2003 
letter also addressed the increased rating issue.  In April 
2004, a proper letter was sent to the veteran regarding 
service connection for hypertension, a sebaceous cyst, and a 
gastrointestinal disorder, which was timely for those issues; 
however, it did not discuss service connection for the low 
back.  A timely and compliant letter was sent to the veteran 
in October 2004 on the issue of entitlement to automobile and 
adaptive equipment only.  In October 2005, a compliant letter 
was sent which included service connection for low back pain 
which was untimely for this issue, and a higher rating for 
the now service connected left knee disorder, which was 
timely and compliant on that issue.  For all of the issues 
that notice was untimely, the requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.   The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006.  


In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
opinions have been rendered, and records have been obtained.  
While he has argued that June 2004 VA examinations were 
inadequate because they were performed by a physician's 
assistant, the Board does not agree with that argument.  The 
Board would note that an ideal medical evaluation provides, 
as was done here, a history of the veteran's injuries, a 
recitation of the complaints, and objective clinical findings 
sufficient to evaluate veteran.  He has not identified any 
records which could be pertinent to his claims that have not 
been secured.  The Social Security Administration informed VA 
in August 2006 that no records were available regarding the 
veteran.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for a right hand injury as a residual of a 
cold injury is denied.  

Secondary service connection for a low back disorder is 
denied.  

Secondary service connection for a gastrointestinal disorder 
is denied.  

Service connection for a sebaceous cyst of the neck is 
denied.  

An evaluation in excess of 10 percent evaluation for 
patellofemoral syndrome of the right knee prior to August 5, 
1999, is denied.  

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.  




REMAND

The veteran claims that he has hypertension due to stress 
from pain caused by his service-connected knees.  In a 
December 2004 statement, a private examiner stated that it 
was her medical opinion that the veteran's back and knee 
conditions have contributed to his hypertension.  That same 
examiner reported in another statement that same month that 
she had prescribed medication for the veteran's hypertension.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  VA 
has not requested an examination and an opinion regarding the 
relationship, if any, between the veteran's complaints of 
pain due to service connected disability and his 
hypertension.  See 38 C.F.R. § 3.159(c)(4) (2006).

During the course of this appeal, the veteran was granted 
service connection for a left knee disorder.  He has 
challenged the assignment of the 10 percent rating assigned 
for the disorder.  His representative has argued that an 
increased rating is warranted based on functional impairment.  
The most recent VA examination evaluating the left knee was 
performed in March 2000.  At that time no X-rays of the left 
knee were taken.  Private records dated in January 2002 show 
that the veteran uses braces on both legs and has quads 
atrophy; and arthritis is shown on X-rays.  In a July 2004 
statement the veteran's representative has stated that the 
left knee disorder has worsened.  A more current evaluation 
is necessary to adequately evaluate the disorder.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994); see 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (when appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled another 
examination).  

The veteran claims that he is unemployable, and lists his 
bilateral knee disability as the reason for this on his July 
2004 claim.  A medical opinion addressing the question of 
whether the veteran's service- connected disabilities combine 
to render him unemployable is needed to fairly resolve the 
claim on appeal.  See 38 U.S.C.A. § 5103A(d); see also 
Friscia v. Brown, 7 Vet. App. 294 (1994) (the Board has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work).  
Such opinion should be based, in part, upon consideration of 
the veteran's documented history and assertions, to include 
that medical evidence associated with the record.

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  Schedule the veteran for an 
examination concerning the veteran's 
hypertension.  The claims file must be 
made available to the examiner for 
review.  All necessary tests should be 
conducted.  The examiner should offer an 
opinion, with complete rationale, as to 
the etiology of the veteran's 
hypertension, to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
diagnosed hypertension is related to the 
stress and pain the veteran experiences 
due to his service-connected knee 
disabilities, including whether the 
hypertension is increased in disability 
(and, if so, to what degree) due to this 
pain and stress. 

2.  Schedule the veteran for an 
examination to evaluate his left knee 
disability, his right knee disability, 
and his right thumb disorder.  The claims 
file must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished, including range of motion 
determination in degrees.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected disorders, 
individually.  The examiner is asked to 
explicitly address the extent to which, 
if at all, the veteran's employability is 
impeded or adversely affected by service- 
connected disabilities.  

3.  The RO should then review all 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
any of the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


